Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 15, 2022

                                      No. 04-22-00429-CV

                               TEXAS FIRST RENTALS, LLC,
                                        Appellant

                                                v.

               MONTAGE DEVELOPMENT CO., LLC and Derick Murway,
                               Appellees

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2022-CI-08101
                            Honorable Tina Torres, Judge Presiding


                                         ORDER
        On July 14, 2022, Appellant Texas First Rentals, LLC filed its notice of appeal from the
trial court’s denial of its motion to refer this matter to arbitration. See TEX. CIV. PRAC. & REM.
CODE ANN. § 171.025(a).
       The next day, Appellant filed an emergency motion to stay all trial court proceedings—
including the currently scheduled August 3, 2022 hearing on Appellees’ motion to transfer
venue—until this court’s final disposition of this interlocutory appeal. See TEX. R. APP. P. 29.3.
       We invite Appellees to file a response to Appellant’s July 15, 2022 emergency motion. If
Appellees choose to file a response, the response is due by July 20, 2022.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2022.



                                              ________________________________
                                              Michael A. Cruz,
                                              Clerk of Court